DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a setting unit configured to preset… in claim 7
a loading unit configured to select… in claim 7
a state setting unit configured to set… in claim 7
a calculation unit configured to perform… in claim 7
a comparison unit configured to decrypt… in claim 7
a fuse setting module configured to set… in claim 7
a pin level setting module configured to set… in claim 7
a shielding module configured to shield…in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification discloses the setting unit as the program instruction segment of computer program 52 stored in memory 51 and executed by processor 50 of the terminal device 5 to perform the presetting function of claim 7 ([0096]-[0097]; [0072]-[0074]; FIG. 5).
The specification discloses the loading unit as the program instruction segment of computer program 52 stored in memory 51 and executed by processor 50 of the terminal device 5 to perform the selecting function of claim 7 ([0096]; [0098]; [0075]-[0087]; FIG. 5).  The specification further discloses the loading unit further comprising a fuse setting module ([0077]-[0079]), a pin level setting module ([0080]-[0083]), and a shielding module ([0084]-[0087]). 
The specification discloses the state setting unit as the program instruction segment of computer program 52 stored in memory 51 and executed by processor 50 of the terminal device 5 to perform the setting function of claim 7 ([0089]-[0090]; [0096]; [0099]; FIG. 5).
The specification discloses the calculation unit as the program instruction segment of computer program 52 stored in memory 51 and executed by processor 50 of the terminal device 5 to perform the signature verification and calculation of claim 7 ([0091]; [0096]; [0100]; FIG. 5).
The specification discloses the comparison unit as the program instruction segment of computer program 52 stored in memory 51 and executed by processor 50 of the terminal device 5 to perform the decryption and comparison of claim 7 ([0092]-[0094]; [0096]; [0101]; FIG. 5).
The specification discloses the fuse setting module as the program instruction segment of computer program 52 stored in memory 51 and executed by processor 50 of the terminal device 5 to perform the setting of fuses in claim 7 ([0077]-[0079]; [0096]; FIG. 5).
The specification discloses the pin level setting module as the program instruction segment of computer program 52 stored in memory 51 and executed by processor 50 of the terminal device 5 to perform the setting of a boot pin in claim 7 ([0080]-[0083]; [0096]; FIG. 5).
The specification discloses the shielding module as the program instruction segment of computer program 52 stored in memory 51 and executed by processor 50 of the terminal device 5 to perform the setting of fuses in claim 7 ([0084]-[0087]; [0096]; FIG. 5).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guise et al. (US 9,665,867) in view of Cumming et al. (US 8,024,557), Shin (US 2018/0275740 A1), and Volpe (US 2019/0180869 A1).
As per claim 1, Guise teaches a method for ensuring security of a firmware of a POS machine [FIG. 6A; FIG. 6B; col. 2, lines 4-6].  Guise does not teach presetting a loading mode corresponding to the CPU type according to a CPU type, and selecting an eMMC boot medium to load a first-level boot firmware according to the loading mode.
Cumming teaches presetting a loading mode corresponding to a CPU type according to the CPU type [CPU type is CPU (1, 2 – FIG. 1) having fuse configuration (5a-5d, FIG. 1; col. 5, lines 45-52; col. 6, lines 14-18), the fuse configuration identifying a secondary on-chip ROM (col. 2, line 59-col. 3, line 9) – hence having a loading mode preset to select a boot medium according to the configuration fuses], and selecting a boot medium to load a first-level boot firmware according to the loading mode [secondary on-chip ROM (4b, FIG. 1) is identified as source of boot code according to the configuration fuses and is selected for booting; boot code from source suggests firs-level boot firmware].  
Cumming would have suggested to one skilled in the art before the effective filing date of the claimed invention to preset a loading mode corresponding to the CPU type according to a CPU type, and to select a boot medium to load a first-level boot firmware according to the loading mode for booting the POS machine of Guise.
Cumming does not specifically teach the boot medium being an eMMC boot medium.  Shin teaches an eMMC being one of the medium that is used for booting a device [[0057], lines 1-4; [0058], lines 1-4].  Shin would have suggested to one skilled in the art before the effective filing date of the claimed invention to use an eMMC boot medium as the boot medium in Cumming to boot the POS device of Guise.
Guise/Cumming/Shin does not teach setting an eMMC boot medium area storing the first-level boot firmware to a permanent write protection state.  It was however known in the art before the effective filing date of the claimed invention to store a firmware to a permanent write protection state in order to keep the firmware from being modified.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to store the first-level boot firmware to a permanent write protection state in order to keep the first-level boot firmware from being modified. 
Guise/Cumming/Shin does not teach performing signature verification on a next-level firmware after operation of the first-level boot firmware by calculating a hash value of the next-level firmware, decrypting pre-encrypted signature information of the next-level firmware, and comparing the hash value obtained after the decryption with the calculated hash value, wherein if the hash values are the same, the signature verification is passed.  
It was however known in the art before the effective filing date of the claimed invention to perform signature verification on a next-level firmware after operation of the first-level boot firmware by calculating a hash value of the next-level firmware, decrypting pre-encrypted signature information of the next-level firmware, and comparing the hash value obtained after the decryption with the calculated hash value – to determine that the signature is verified when the hash values are the same.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to perform signature verification on next-level firmware after operation of the first-level boot firmware by calculating a hash value of the next-level firmware, decrypting pre-encrypted signature information of the next-level firmware, and comparing the hash value obtained after the decryption with the calculated hash value – to determine that the signature is verified when the hash values are the same.
In the combination Guise/Cumming/Shin, Cumming teaches selecting the boot medium to load the first-level boot firmware according to the loading mode comprising setting fuses to load the first-level boot firmware from the boot medium - when the type of the CPU is to select the boot medium for loading according to a fuse configuration state [col. 6, lines 32-27].   In the combination Guise/Cumming/Shin, Shin suggests the boot medium being an eMMC boot medium (see teaching of Shin above). Guise/Cumming/Shin therefore suggests selecting the eMMC boot medium to load the first-level boot firmware according to the loading mode comprising setting fuses to load the first-level boot firmware from the eMMC boot medium - when the type of the CPU is to select the boot medium for loading according to a fuse configuration state.
In the combination Guise/Cumming/Shin, Shin suggests selecting the eMMC boot medium to load the first-level boot according to the loading mode comprising setting the level of a boot pin to a specified level so that the CPU fixedly loads the first-level boot firmware from the eMMC boot medium – when the type of the CPU is to select the boot medium for loading according to a pin configuration state [[0057], lines 1-4; [0058], lines 1-4].
Guise/Cumming/Shin does not suggest selecting the eMMC boot medium to load the first-level boot firmware according to the loading mode comprising shielding boot media other than the eMMC boot medium, so as to force the CPU to load the first-level boot firmware only from the eMMC boot medium - when the type of the CPU is to select the boot medium for loading according to a rotation attempt mode.
Volpe teaches different boot orders such that different media can be used in the alternate to boot a system [[0183]] and suggests the type of the CPU being to select the boot medium for loading according to a rotation attempt mode [[0188]].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to select the eMMC boot medium as the first media in the boot order to load first-level boot according to the loading mode in order to force the CPU to load the first-level boot firmware from the eMMC boot medium for booting, hence shielding boot media other than the eMMC boot medium - when the type of the CPU is to select the boot medium for loading according to a rotation attempt mode.
As per claim 7, the claim generally corresponds to claim 1 – except for the respective functions being performed respectively by a setting unit, a loading unit, a state setting unit, a calculation unit, a comparison unit, a fuse setting module, a pin level setting module, and a shielding module.  Each of the respective units and modules are interpreted under 35 U.S.C. 112(f) to be a program instruction segment of a computer program stored in memory and executed by a processor for performing each of the respective claimed functions.
Volpe teaches individual processors performing various functions by executing one or more instructions contained in various software modules ([0122], lines 2-5; [0196]).  Volpe would have suggested to one skilled in the art before the effective filing date of the claimed invention to implement each of the claimed respective units and modules with a program instruction segment (one or more instructions) of a computer program (contained in a software module) stored in memory (software module inherently stored in a memory) and executed by a processor for performing each of the respective claimed functions (individual processors performing various functions by executing one or more instructions contained in various software modules) – hence the claimed setting unit, loading unit, state setting unit, calculation unit, comparison unit, fuse setting module, pin level setting module, and shielding module.
As per claim 9, Guise teaches POS software that executes in the mobile device (col. 1, lines 26-17), hence suggests a terminal device comprising a memory, a processor, and a computer program stored in the memory and executable on the processor; and the computer program being executed by the processor to perform a method.  For the remaining limitation (i.e. the method of ensuring security of the firmware of the POS machine of claim 1), see the rejection of claim 1 above.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground of rejection.

Note that the common knowledge or well-known in the art statements are taken to be admitted prior art because applicant did not traverse those statements. See Chevenard, 139 F.2d at 713, 60 USPQ at 241.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: March 27, 2021